Citation Nr: 1409954	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  04-02 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for muscle aches and joint pain, to include as a result of an undiagnosed illness. 


REPRESENTATION

Appellant (Veteran) represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served in the U.S. Army Reserves between July 1985 and April 1994.  He served on active duty for training from July to November 1985, and on active duty from November 1990 to May 1991.  He served in Saudi Arabia from January to May 1991. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Board remanded this matter for additional development on four previous occasions, in August 2007, December 2010, July 2012, and August 2013.  As detailed further below, additional development is necessary for the claim on appeal.  The appeal is therefore REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

The Board has reviewed the entire record to include the Veteran's paper claims file, and his Virtual VA claims file.  No relevant evidence has been included in the record since the supplemental statement of the case (SSOC) dated in November 2013.  


REMAND

The Board finds another remand warranted.  

First, in its August 2013 remand, the Board noted that certain service treatment records (STRs) may be missing from the claims file.  The National Personnel Records Center forwarded the Veteran's Reserve medical records and indicated that no STRs were located from the Veteran's period of active service from November 1990 to May 1991.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  To ensure that any relevant information is included in the claims file, the Board requested in August 2013 that the Veteran be notified of this, pursuant to 38 C.F.R. § 3.159(e), and informed of alternate sources of evidence that can substitute for STRs.  See M21-1MR, Part III, Subpart iii, Chapter 2, Section E.27.b.  The record does not indicate that this notification was provided to the Veteran.  Another remand is therefore necessary.  Stegall v. West, 11 Vet. App. 268 (1998).

Second, an addendum medical opinion should be included in the claims file.  In its August 2013 remand, the Board requested medical inquiry into whether the Veteran's muscle aches and joint pain are secondary to a service-connected disorder.  38 C.F.R. § 3.310.  In the September 2013 VA report, the examiner indicates that the muscle aches and joint pain were not caused by a service-connected disorder, and are not aggravated by one.  However, the opinion regarding aggravation is not supported by a rationale.  The case should again be submitted to the VA examiner so the examiner can explain the previous findings.  

Lastly, any outstanding VA treatment records should be included in the claims file.  The most recent records are dated in June 2013.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant VA treatment records dated from June 2013.    

2.  With regard to STRs dated from November 1990 to May 1991, notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

The Veteran should also be informed that he can submit alternate evidence to supplement the available service treatment records.  See M21-1MR, Part III, Subpart iii, Chapter 2, Section E.27.b.

3.  The Veteran's claims folder should again be made available to the September 2013 VA examiner for review and elaboration of the report and opinion.  The examiner should again review the claims file, to include the September 2013 report.  The examiner should then offer a new opinion on the following question(s):

a. Is it clear and unmistakable (obvious, manifest, and undebatable) that the Veteran had left wrist and right shoulder disorders prior to active service from November 1990 to May 1991?  Please provide a complete explanation for the opinion.

b. If so, is it also clear and unmistakable (obvious, manifest, and undebatable) that the left wrist and right shoulder disorders WERE NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.  Please provide a complete explanation for the opinion.

c. Regarding the lumbar spine, bilateral shoulder disorders, bilateral knee disorders, and muscular disorders, is it as likely as not (50 percent or greater probability) that any such disorder treated during the appeal period has been aggravated (i.e., worsened) beyond its natural progression by the service-connected psychiatric disorders?  Please provide a complete explanation for the opinion. 

d. Is it as likely as not (50 percent or greater probability) that any muscular disorder treated during the appeal period is caused by or proximately due to the service-connected psychiatric disorders?  Please explain in detail your opinion.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  

If the September 2013 VA examiner is unavailable, then the requested opinion should be obtained from another appropriately qualified clinician.  If a new examination is deemed necessary, then one should be provided.  

4.  Then, after ensuring the examination report is adequate and undertaking any additional development action that is deemed warranted, readjudicate the claim.  If the claim remains denied, issue a SSOC and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


